Case 8:21-bk-10754-SC   Doc 17 Filed 06/30/21 Entered 06/30/21 10:01:10   Desc
                         Main Document    Page 1 of 7
Case 8:21-bk-10754-SC   Doc 17 Filed 06/30/21 Entered 06/30/21 10:01:10   Desc
                         Main Document    Page 2 of 7
Case 8:21-bk-10754-SC   Doc 17 Filed 06/30/21 Entered 06/30/21 10:01:10   Desc
                         Main Document    Page 3 of 7
Case 8:21-bk-10754-SC   Doc 17 Filed 06/30/21 Entered 06/30/21 10:01:10   Desc
                         Main Document    Page 4 of 7
Case 8:21-bk-10754-SC   Doc 17 Filed 06/30/21 Entered 06/30/21 10:01:10   Desc
                         Main Document    Page 5 of 7
Case 8:21-bk-10754-SC   Doc 17 Filed 06/30/21 Entered 06/30/21 10:01:10   Desc
                         Main Document    Page 6 of 7
Case 8:21-bk-10754-SC   Doc 17 Filed 06/30/21 Entered 06/30/21 10:01:10   Desc
                         Main Document    Page 7 of 7
